Title: To George Washington from William Linn, 16 December 1795
From: Linn, William
To: Washington, George


          
            Sir,
            New-york, Decr 16th 1795.
          
          Amidst the weighty cares & business which occupy your mind, particularly at this moment, I can hardly hope to be excused in offering for your perusal a sermon preached here, on the late thanksgiving day. Much less, I fear, will I be excused for the liberty taken in attempting an encomium upon you. I can only plead in my defence that shameful & cruel abuse with which some public papers have lately teemed, & which excites a becoming indignation in the breast of every friend to virtue & good order.
          That Almighty God would give you wisdom & firmness, & continue you long as a blessing to your country, is the ardent prayer of, Sir, your obedient and humble servant
          
            Wm Linn
          
        